FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GILBERTO GOMEZ-COTA,                              No. 08-73289

               Petitioner,                        Agency No. A078-978-274

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gilberto Gomez-Cota, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny in part and dismiss

in part the petition for review.

         Gomez-Cota’s contention that the BIA’s order was inadequate fails because

the BIA order contained “a statement of its reasons for denying [Gomez-Cota]

relief adequate for us to conduct our review.” See Ghaly v. INS, 58 F.3d 1425,

1430 (9th Cir. 1995).

         We lack jurisdiction to review the agency’s discretionary determination that

Gomez-Cota failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  08-73289